ORDER
Marlon King appeals a judgment in favor of the Director of Revenue for unpaid Missouri income taxes for the years 1994, 1995 and 1998.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Rule 84.16(b).